United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3723
                                   ___________

Gary Barfield,                        *
                                      *
                  Appellant,          *
                                      *
      v.                              *
                                      * Appeal from the United States
Dr. Duong Ly, East Arkansas           * District Court for the Eastern
Regional Unit, ADC; Bernard           * District of Arkansas.
Williams, Infirmary Manager, East     *
Arkansas Regional Unit, ADC; Max      *      [UNPUBLISHED]
Mobley, Deputy Director of Health     *
Services, Arkansas Department of      *
Correction,                           *
                                      *
                  Appellees.          *
                                 ___________

                             Submitted: March 6, 2002

                                  Filed: March 8, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Gary Barfield challenges the district court's dismissal of Barfield's 42 U.S.C.
§ 1983 lawsuit after holding a pretrial evidentiary hearing. After careful
consideration of all the evidence, the district court concluded there was no evidence
from which a jury could find the correctional officials acted with deliberate
indifference to Barfield's serious medical needs. Based on our de novo review, see
Randle v. Parker, 48 F.3d 301, 303 (8th Cir. 1995) (standard of review), we agree
with the district court and thus affirm the order of dismissal. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-